*902OPINION.
ARUNDELl:
Petitioner alleges that at the time of the distribution of the liquidating dividend he was the “ sole transferee of the assets of the corporation in name only,” the stock held by other stockholders of the corporation having been previously transferred to him in order to facilitate the closing of the sale of the taxpayer’s assets. The record in this cause discloses that at such time petitioner owned all of the transferor’s capital stock, and as such stockholder received a liquidating dividend many times in excess of the unpaid income tax of the taxpayer. As a transferee of the assets of the Interurban Motor Co. he is liable for any unpaid income tax of the transferor *903for the period in controversy to the extent of the amount received in liquidation. Grand Rapids National Bank, 15 B. T. A. 1166, Lords Costanzo, 16 B. T. A. 1294.
The other issues raised by the petitioner must also be decided in favor of the respondent in the absence of evidence showing error was committed.

Decision will ~be entered for the respondent.